The Full Commission filed its Opinion and Award in this case on February 20, 1996 reversing the Deputy Commissioner's Opinion and Award.  However, Paragraph number 1 of the Award reflects a compensation rate of $449.07. This rate was based upon a 1994 workers' compensation maximum benefit allowance, when in fact it should have been based upon a 1992 workers' compensation maximum benefit allowance which would have correctly yielded a maximum compensation rate to plaintiff in the amount of $426.00, the year in which the injury by accident occurred.
Paragraph number 1 of the Award is therefore amended to require defendants to pay plaintiff temporary total disability benefits at a rate of $426.00 and not $449.07.  Defendants shall pay this corrected amount of $426.00 beginning August 6, 1992 until plaintiff no longer remains temporarily disabled, becomes gainfully employed or is otherwise ordered by the Industrial Commission.
All other parts of the original Opinion and Award filed by the Full Commission on February 20, 1996 shall remain in full effect and undisturbed.
FOR THE FULL COMMISSION
                                  S/ _______________________ COY M. VANCE COMMISSIONER
CONCURRING:
S/ _______________________ THOMAS J. BOLCH COMMISSIONER
S/ _______________________ DIANNE C. SELLERS COMMISSIONER